                                            Case 2:17-cv-02648-SMB Document 94 Filed 10/03/19 Page 1 of 3



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    MILLS + WOODS LAW, PLLC
                                          5055 North 12th Street, Suite 101
                                     3    Phoenix, Arizona 85014
                                          Telephone 480.999.4556
                                     4    docket@millsandwoods.com
                                          Attorneys for Plaintiff
                                     5
                                     6
                                     7                           UNITED STATES DISTRICT COURT
                                     8                                  DISTRICT OF ARIZONA
                                     9     James W. Denby,                              Case No.: 2:17-cv-02648-SMB

                                    10                          Plaintiff,
                                                                                             NOTICE OF ATTORNEY
                                                        vs.                                WITHDRAWAL – NO LONGER
                                    11
                                           American Family Insurance,                            WITH FIRM
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
   Phoenix, AZ 85014-2555




                                                               Defendant.               (Assigned to the Hon. Susan M. Brnovich)
                                    13
         480.999.4556




                                    14
                                                NOTICE IS HEREBY GIVEN that Jordan C. Wolff, formerly of Mills + Woods
                                    15
                                         Law, PLLC, is withdrawn as attorney of record representing Plaintiff James W. Denby.
                                    16
                                         Please address all future correspondence to the other attorneys of record:
                                    17
                                                Robert T. Mills
                                    18          Sean A. Woods
                                                swoods@millsandwoods.com
                                    19          rmills@millsandwoods.com
                                                docket@millsandwoods.com
                                    20          Mills + Woods Law, PLLC
                                                5055 North 12th Street, Suite 101
                                    21          Phoenix, Arizona 85014
                                                Phone: 480.999.4556
                                    22          Fax: 480.999.4750

                                    23
                                         Please remove Jordan C. Wolff from any address list, including email lists.
                                    24
                                    25
                                    26                 RESPECTFULLY SUBMITTED this 3rd day of October 2019.
                                    27
                                    28
                                         Case 2:17-cv-02648-SMB Document 94 Filed 10/03/19 Page 2 of 3



                                     1
                                                                         MILLS + WOODS LAW, PLLC
                                     2
                                     3
                                                                         By     /s/Sean A. Woods
                                     4                                         Robert T. Mills
                                                                               Sean A. Woods
                                     5                                         5055 North 12th Street, Suite 101
                                                                               Phoenix, AZ 85014
                                     6                                         Attorneys for Plaintiff
                                     7
                                     8
                                     9
                                    10
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                           2
                                            Case 2:17-cv-02648-SMB Document 94 Filed 10/03/19 Page 3 of 3



                                     1                               CERTIFICATE OF SERVICE
                                     2
                                                I hereby certify that on October 3, 2019, I electronically transmitted the foregoing
                                     3
                                         document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4
                                         of Electronic Filing to the following ECF registrants:
                                     5
                                     6                 Lynn M. Allen
                                                       Sitar Bhatt
                                     7                 TYSON & MENDES, LLP
                                                       706 East Bell Road, Suite 129
                                     8                 Phoenix, Arizona 85022
                                     9                 Attorneys for Defendant American Family Insurance

                                    10
                                                /s/ Elisabeth A. Small
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                      3
